DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Claim Status
Claims 12, 16-17, and 19-26 are pending.
Claims 12, 16, and 17 are independent.
Claims 12 and 16-17 are currently amended.
Claims 19-23 are previously presented
Claims 24-26 are new.
Response to Arguments
Applicant’s arguments, filed 11/10/2021, have been considered but are not persuasive.
35 U.S.C. 101
Regarding independent claims 12, 16, and 17, Applicant argues that the claims, as amended, set forth limitations that when considered as an ordered combination demonstrate a technologically rooted solution including a computer system interface through which shares of an equitized currency trust can be exchanged.  Specifically, Applicant argues that the claims are analogous to those addressed by the Federal Circuit in Trading Technologies (1/18/2017).
The argument is not persuasive. The claimed invention in Trading Technologies recited limitations describing a highly detailed user interface which offered improvements over prior art interfaces in terms of trading efficiency and speed. In contrast, the instantly claimed invention merely uses the computer as a tool to perform the abstract idea (see MPEP 2106.05(f) and generally links the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h).
Applicant requests reconsideration in view of the Federal Circuit decision in Aatrix Software, arguing that the claims involve more than the performance of ‘well-understood, routine, and conventional activities previously known to the industry.  
The argument is unpersuasive. The terms ‘well-understood, routine, and conventional’ are used to describe the generic application of computing elements, and does not necessarily imply that any novel and/or non-obvious claims are automatically eligible.  While the existence of prior art may be a factor in determining whether additional elements amount to “significantly more”, it is not the sole determining factor. Indeed, the analysis under 35 U.S.C. 101 for patent eligible subject matter remains separate from the novelty/obviousness analyses of 35 U.S.C. 102 and 35 U.S.C. 103. For example, a newly discovered formula generically implemented on a computer to perform the calculation would still be a routine and conventional computer implementation of the novel, but independently abstract, 
Further note the recent Federal Circuit decision in SAP America v. Investpic (Fed. Circuit, 5/15/2018, emphasis added): 
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102    novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function).  No matter  how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.

Here, the instant claims are similar in that even though they may conceivably present an innovative new financial product that is not enough for eligibility.  Here, prior art rejections aside, the innovation would similarly be an innovation in ineligible subject matter.
35 U.S.C. 103
Regarding independent claims 12, 16, and 17, Applicant argues that Traynor does not teach amended claim limitations, including detecting when a sizeable lot of shares exceeds 50,000 shares for an electronic order nor upon detecting receipt of the electronic order for at least 50,000 shares of the equitized currency trust, determining whether corresponding assets to the great than 50,000 shares of the equitized currency trust have been transferred.
The argument is not persuasive.  Traynor discloses that the exemplary trust can act as an “open-ended” fund that can receive specified additional investments at any time, in exchange for issuance of new trust shares (or trust receipts), instead of being limited to a specific number of trust shares (or trust receipts) (see para. 0043).  The disclosure of an open-funded fund which can receive any amount of specified additional investments in exchange for issuance of new trust shares includes receiving an order for greater than 50,000 shares, determining that assets have been transferred, and generating shares accordingly.

Claim Interpretation
The following claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” For method claims, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”
The following limitations include intended use limitations: 
Claim 12
A trust computer in communication with a securities exchange computer, the trust computer configured to … list … price … receive … complete
wherein the trust computer is configured to coordinate …
wherein the trust computer and the securities exchange computer interact to coordinate with the securities exchange of the specific country to trade an option on one or more shares of the equitized currency trust;
wherein the trust computer is configured to coordinate with a securities exchange to trade a future on one or more shares of the equitized currency trust
Claims 24-26
wherein costs for the transaction are lower than transaction costs for buying and selling the plurality of currencies; wherein speed of the transaction is faster than speed of buying and selling the plurality of currencies; wherein physical custody of the plurality of currencies is obviated



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 16-17, and 19-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding independent claims 12, 16, and 17, the claims have been amended to recite: 
complete a transaction by: 
receiving the electronic order from the Authorized Participant computer for a sizeable lot of shares in exchange for the plurality of currencies;
detecting when the sizeable lot of shares exceeds 50,000 shares for the electronic order;
upon detecting receipt of the electronic order from the Authorized Participant computer for greater than 50,000 shares of the equitized currency trust, determining whether corresponding assets to greater than 50,000 shares of the equitized currency trust have been transferred to the equitized currency trust; 
upon determination that the corresponding assets have been transferred to the equitized currency trust, generating a certificate for the greater than 50,000 shares of the equitized currency trust and communicate the certificate to the Authorized Participant computer” 
However, the specification, as originally filed, does not support the amended claim limitations in the manner required by 35 U.S.C. 112, first paragraph.  In particular, the specification does not support “detecting when the sizeable lot of shares exceeds 50,000 shares for the electronic order” and “determining whether corresponding assets to greater than 50,000 shares of the equitized currency trust have been transferred”.
Dependent claims 19-26 are rejected by virtue of dependency.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 16-17, and 19-26 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 12 is directed to a “system”. 
Claim 12 is directed to the abstract idea of administering a financial instrument which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 12 recites:
12. (Currently Amended) A system, comprising: 
a trust computer in communication with a securities exchange computer, the trust computer configured to list shares of an equitized currency trust with a security exchange of a specific country and to trade the shares wherein an underlying value of the equitized currency trust is based solely on a plurality of currencies from a corresponding plurality of countries not including the specific country;
the trust computer configured to price the shares of the equitized currency trust in a currency not contained in the plurality of currencies, and priced in the currency of the country in which the shares of the equitized currency trust are traded, and where each share of the equitized currency trust includes an integer number of units of the plurality of currencies;
wherein the trust computer is configured to receive an electronic order from an Authorized Participant computer for shares in exchange for the plurality of currencies, and wherein the trust computer takes a directive from the Authorized Participant computer for redemption of shares in exchange for the plurality of currencies;
wherein the trust computer is configured to complete a transaction by: 
receiving the electronic order from the Authorized Participant computer for a sizeable lot of shares in exchange for the plurality of currencies;
detecting when the sizeable lot of shares exceeds 50,000 shares for the electronic order;
upon detecting receipt of the electronic order from the Authorized Participant computer for greater than 50,000 shares of the equitized currency trust, determining whether corresponding assets to greater than 50,000 shares of the equitized currency trust have been transferred to the equitized currency trust; 
upon determination that the corresponding assets have been transferred to the equitized currency trust, generating a certificate for the greater than 50,000 shares of the equitized currency trust and communicate the certificate to the Authorized Participant computer; 
wherein the underlying value of the equitized currency trust is determined by a plurality of currencies based in multiple continents and priced in United States Dollars;
wherein the relative weight of the GDP of each country corresponding to each of the plurality of currencies determines the amount of each of the plurality of currencies in the equitized currency trust;
wherein income from the shares of the equitized currency trust are treated as dividends; 
wherein the trust computer and the securities exchange computer interact to coordinate with the securities exchange of the specific country to trade an option on one or more shares of the equitized currency trust; and
wherein the trust computer is configured to coordinate with a securities exchange to trade a future on one or more shares of the equitized currency trust.

The limitations delineated in bold above describe administering a financial instrument, which is fundamental economic practice and therefore a certain method of organizing human activity.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “trust computer”, “securities exchange computer”, and “Authorized Participant computer” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of administering the financial instrument.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of administering the financial instrument using computer technology (e.g. “trust computer”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 12 is not patent eligible.
Independent claims 16 and 17 recite substantially similar limitations to representative claim 12 and are rejected accordingly.  Dependent claims 19-26 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 12, 16-17, and 19-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Traynor (US 2005/0171894 A1, cited in prior Office Action) in view of Feldman (US 2005/0216407 A1, cited in prior Office Action), further in view of Leahy (“Weighting The World”, cited in prior Office Action), further in view of Spence (“Futures & Options”, cited in prior Office Action).

Regarding claims 12, 16, and 17, Traynor discloses a system for administering a financial instrument, the system comprising:

a trust computer in communication with a securities exchange computer (see FIG. 10., wherein tradable instrument data store is in communication with electronic exchange markets over a communications network), the trust computer configured to list shares of an equitized currency trust, wherein the shares represent an ownership interest in the equitized currency trust, with a security exchange of a specific country and to trade the shares wherein an underlying value of the equitized currency trust is based solely on a plurality of currencies from a corresponding plurality of countries not including the specific country (see para. 0029, 0048, 0052, wherein the underlying value may be for a basket of each of the currencies of a region, such as Asia); 

the trust computer configured to price the shares of the equitized currency trust in a currency not contained in the plurality of currencies, and priced in the currency of the country in which the shares of the equitized currency trust are traded (see para. 0033-0034, 0041, wherein the exemplary Yen or Euro trust share is U.S. listed and purchased in dollars), and where each share of the equitized currency trust includes an integer number of units of the plurality of currencies (see para. 0033-0034, wherein each exemplary share includes 10,000 Yen or Euro);

wherein the trust computer is configured to receive an electronic order from an Authorized Participant computer for shares in exchange for the plurality of currencies, and wherein the trust computer takes a directive from the Authorized Participant computer for redemption of shares in exchange for the plurality of currencies (see para. 0043-0044, wherein the trust can act as an “open-ended” fund that can receive specified additional investments at any time, in exchange for the issuance of new trust shares, wherein one skilled in the art would understand open-ended to encompass 50,000 shares or more.  For purposes of compact prosecution, it is noted that the secondary reference Feldman explicitly teaches in para. 0044-0046 amounts greater than 50,000 shares, e.g. 400,000 shares); 

wherein the trust computer is configured to complete a transaction by: 

receiving the electronic order from the Authorized Participant computer for a sizeable lot of shares in exchange for the plurality of currencies (see para. 0042-0043);

detecting when the sizeable lot of shares exceeds 50,000 share for the electronic order (see para. 0042-0043);

upon detecting receipt of the electronic order from the Authorized Participant computer for greater than 50,000 shares of the equitized currency trust, determining whether corresponding assets to greater than 50,000 shares of the equitized currency trust  have been transferred to the equitized currency trust (see para. 0042-0043); 

upon determination that the corresponding assets have been transferred to the equitized currency trust, generating a certificate for the greater than 50,000 shares of the equitized currency trust and communicate the certificate to the Authorized Participant computer (see para. 0042-0043); 

wherein the underlying value of the equitized currency trust is determined by a plurality of currencies and is priced in United States Dollars (see para. 0029, 0033-0034, 0041, 0048, 0052);

wherein the trust computer and the securities exchange computer interact to coordinate with the securities exchange of the specific country to trade an option on one or more shares of the equitized currency (see para. 0046-0047).


Traynor discloses that interest earnings can accrue to the trust, whose beneficial owners are the holders of the trust.  However, Traynor does not explicitly teach wherein income from the shares of the equitized currency trust are treated as dividends.
Feldman teaches wherein income from the shares of an equitized currency trust are treated as dividends (see para. 0044-0046).
It would have been obvious to one skilled in the art at the time of invention to modify Traynor to include wherein income from the shares of the equitized currency trust are treated as dividends.
One skilled in the art would have been motivated to make the modification so that close association between the NAV and underlying value of the currency is maintained (see para. Feldman, para. 0044-0046).
Traynor teaches wherein the plurality of currencies in the trust is based on multiple continents and is weighted by a mechanism that results in a good proxy for the intended benchmark of currencies (see para. 0044, 0048) but does not explicitly disclose wherein the plurality of currencies in the trust is based on multiple continents and the relative weight of the GDP of each country corresponding to each of the plurality of currencies determines the amount of each of the plurality of currencies in the equitized currency trust.
Leahy teaches wherein the plurality of assets in an index is based on multiple continents and weighting multiple countries in an index by their GDP (see pg.  4, GDP Weighting).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Traynor to include wherein the plurality of currencies in the trust is based on multiple continents and the relative weight of the GDP of each country corresponding to each of the plurality of currencies determines the amount of each of the plurality of currencies in the equitized currency trust. 
The modification would have merely been the application of a known technique, ie. weighting multiple countries by their GDP, to a known method ready for improvement, ie. equitizing a basket of currencies in order to track an existing currency index or set of currency indexes, yielding predictable results.  One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Leahy to the teachings of Traynor would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such weighting features into similar systems, products, and/or methods.
Traynor teaches an exchange traded fund (ETF) and interacting between the trust computer and the securities exchange computer to coordinate with a securities exchange of the second currency of a specific country to trade an option on one or more shares of the equitized currency trust.  However, Traynor does not explicitly teach trading futures on one or more shares of the trust.
Spence teaches trading futures on one or more shares of a financial instrument (see Introduction).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Traynor further with trading an option and future on one or more shares of the trust.
One skilled in the art would have been motivated to make the modification in order to allow speculators to enable trades to hedge their operations (see Spence, pg. xi).

Regarding claim 19, Traynor teaches selling an option on one or more shares of the equitized currency trust (see para. 0046-0047).

Regarding claim 20, Traynor teaches selling an option on one or more shares of the equitized currency trust but does not explicitly disclose selling futures.
Spence teaches trading futures on one or more shares of a financial instrument (see Introduction).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Traynor further to include options and futures on the equitized currency trust.
One skilled in the art would have been motivated to make the modification in order to allow speculators to enable trades to hedge their operations (see Spence, pg. xi).

Regarding claims 21-23, Traynor discloses wherein a first plurality of the plurality of currencies corresponds to countries belonging to a first continent, wherein the first plurality of the plurality of currencies forms a first trust, and wherein a second plurality of the plurality of currencies corresponds to countries belonging to a second continent, wherein the second plurality of the plurality of currencies forms a second trust (see para. 0031, 0036-0037).

Regarding claims 24-26, Traynor discloses wherein costs for the transaction are lower than transaction costs for buying and selling the plurality of currencies; wherein speed of the transaction is faster than speed of buying and selling the plurality of currencies; wherein physical custody of the plurality of currencies is obviated (see para. 0022-0026).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692